Title: To Alexander Hamilton from James McHenry, 7 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department Trenton 7th. October 1799—
          
          By the tenth Article, of the Contract with E. B. Dayton, for supplying rations to all the military in New Jersey, for the residue of the current and all the year 1800, it is provided; “That at all stationary posts, proper store houses, shall be provided, on behalf of the Public, for the reception, and safe keeping, of the provisions, depositted from time to time, at such posts respectively, and the Contractor shall suffer no loss, for want of such stores.”
          The enclosed extract from a letter to me, from the Contractor, dated Elizabeth Town, the 3d. instant, will exhibit an application, on the subject of stores, for the reception and recuring provisions &c intended to supply the troops, at the proposed cantonment near Quibble Town New Jersey—
          You will be pleased to take order in the premises—and either direct, huts suitable for stores, to be erected at the cantonment, or stores to be hired in its vicinity, as to your judgment shall appear best.
          I am Sir with great respect your obedient servant
          
            James McHenry
          
          Major General Alexander Hamilton—
        